Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A voicemail was left with Attorney of Record, Marcus Smetka on April 7, 2021.  In an effort to expedite prosecution and due to the nature of the amendments being of formality issues only, the proposed amendments appear below.  Applicant is invited to contact the Examiner if the changes are unacceptable.

Specification
The specification has been amended as follows: 
[00013] When the control buttons are mounted to the chin bar, the buttons are often located in the web portion of the bar that is located below the chin of the individual. An individual wanting to depress a button will raise his/her hand to the bar and, by depressing the portion of the garment covering the button, depress the button. A benefit of so positioning the control buttons is that the individual wanting to depress the buttons does not have to move his/her hand to a location that is appreciably out of the sterile field. Further, since the hand is substantially in front of6 WO 2017/184479 PCT/US2017/027857the face of the individual during this process, the hand is within the field of the view of the individual. This makes it possible to, by relying at least partially on sight, promptly and accurately position the hand so the button targeted for actuation can be so depressed.

Claims
The claims have been amended as follows:
45.  A personal protection system, said system including:
a helmet configured to be worn on the head of an individual;
an electrically powered assembly mounted to the helmet;
at least one button connected to the electrically powered assembly for regulating an aspect of the operation of the electrically powered assembly; and
a garment including a transparent face shield, the garment is removably attached to the helmet and is positioned so that when the garment is attached to the helmet, the face shield is located in front of the face of the individual, the at least one button is mounted to the face shield of the garment;
an electrically conductive contact is mounted to the face shield and is electrically connected to the at least one button; and
an electrically conductive contact is mounted to the helmet and is electrically connected to the electrically powered assembly wherein, the electrically conductive contact mounted to the face shield and the electrically conductive contact mounted to the helmet are collectively positioned, so that when the garment is attached to the helmet, the electrically conductive contact mounted to the face shield engages the electrically conductive contact mounted to the helmet so as to establish an electrical connection between the at least one button and the electrically powered assembly.

 detect whether the at least one button is connected, the detector adapted to assert a signal when the at least one button is actuated.

54.  The personal protection system of Claim 53, wherein:
	the at least one button is formed from spaced apart conductive traces formed on the face shield, the conductive traces formed and spaced so as to form a capacitor; and
	the detector is adapted to apply a signal across the conductive traces forming the at least one button, monitor the signal across the at least one button and in response to changes in the capacitance of the at least one button, assert the signal indicating that the at least one button was actuated.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest pieces of prior art are USPN 7,181,777 Choi et al. (Choi) and USPN 6,481,019 Diaz et al. (Diaz).  The present claims are distinguished from Choi and Diaz at least because neither Choi nor Diaz, alone or in combination, teach, suggest, or disclose a personal protection system or a garment for a personal protection system including at least one button connected to an electrically powered assembly for regulating an aspect of the operation of the electrically powered assembly, wherein the at least one button is mounted to a transparent face shield on a garment and electrically connected to an electrically conductive contact on the face shield, the garment being removably attached to a helmet as required by the present claims.  
Choi discloses a transparent face shield (10 of Figs. 8-10) including a button (13) disposed on the transparent face shield but it is a mechanical seesaw switch button that merely locks rotation of the face shield (see Figs. 8-10; col. 5, lines 21-48) rather than a button that is electrically connected to an electrically conductive contact and connected to an electrically powered assembly for regulating an aspect of the electrically powered assembly as required by the present claims.   
Diaz discloses a personal protection system and a garment for a personal protection system (see all Figs.) including a transparent face shield (96) (see especially Fig. 9; col. 9, lines 40-56), an electrically powered assembly and at least one button (120,122) connected to the electrically powered assembly for regulating an aspect of the electrically powered assembly (col. 12, line 66 – col. 13, line 32).  However, the at least one button of Diaz is disposed on a helmet and not on the transparent face shield (see especially Fig. 9) as required by the present claims.
Neither Choi nor Diaz would be combinable to result in the claimed invention without substantial rearrangement and improper hindsight reasoning.  Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732